Name: Decision of the EEA Joint Committee No 64/95 of 22 November 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  information and information processing;  chemistry;  European construction
 Date Published: 1996-01-11

 11.1.1996 EN Official Journal of the European Communities L 8/34 DECISION OF THE EEA JOINT COMMITTEE No 64/95 of 22 November 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 59/95 (1); Whereas Commission Regulation (EC) No 2268/95 of 27 September 1995 concerning the Second List of Priority Substances as foreseen under Council Regulation (EEC) No 793/93 (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 12e (Council Regulation (EEC) No 793/93) in Chapter XV of Annex II to the Agreement: , as amended by  395 R 2268: Commission Regulation (EC) No 2268/95 (OJ No L 231, 28. 9. 1995, p. 18), as corrected by OJ No L 237, 6. 10. 1995, p. 8. Article 2 The texts of Regulation (EC) No 2268/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 22 November 1995. For the EEA Joint Committee The President E. BERG (1) Not yet published in the Official Journal (2) OJ No L 231, 28. 9. 1995, p. 18.